Ca

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

 

' q Wood

@ 2:19-cv-14282-BRM-JAD Document 3 Filed 07/08/19 Page 1 of 11 PagelD: 34

MATTHEW E. PASTO, pro se
1653 Arbor Drive

San Jose, Calif. 95125
(408) 871-9522

Defendant pro se

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
NEWARK DIVISION

HIGHLAND CAPITAL CORPORATION,

Plaintiff, Case No. 2:19-cv-14282-BRM-JAD

vs. THIRD PARTY COMPLAINT
MATTHEW E. PASTO, MD, and
MATTHEW E. PASTO,
INDIVIDUALLY,

Defendants.

 

MATTHEW E. PASTO, M.D.,
Third Party Plaintiff,
vs.

JAMES M. DRURY, MARTHA DRURY,
SACRAMENTO VALLEY AFFILIATE
OF THE SUSAN KOMEN BREAST
CANCER FOUNDATION, INC.
NATIONAL MEDICAL PARTNERS,
INC., LIFE SAVING IMAGES,
INC., DOES ONE through FIFTY,
inclusive,

Third Party Defendants.

Ne ae Ne ee ee ee Se Ne a Nat Sa Nae eet ee Ne Sn ee Sine Senet See See ne See See See See See

 

Comes now Third party Plaintiff, MATTHEW PASTO, M.D., and for a

 

THIRD PARTY COMPLAINT

 
Ca

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

be 2:19-Ccv-14282-BRM-JAD Document 3 Filed 07/08/19 Page 2 of 11 PagelD: 35

Cause of Action against Third Party Defendants, and each of

alleges:

them,

ALLEGATIONS APPLICABLE TO ALL CAUSES OF ACTION
The true names and capacities, whether individual, corporate,
associate or otherwise, of Third Party Defendants DOES ONE
through FIFTY, are unknown to Third Party Plaintiff who therefore
sues said Third Party Defendants by such fictitious names. Third
Party Plaintiff is informed and believes and thereupon alleges
that each of the Third Party Defendants designated herein by
such fictitious name is in some manner responsible for the
events and happenings herein referred to and caused damages
proximately and foreseeable thereby to Third Party Plaintiff as
herein alleged. Third Party Plaintiff asks leave of Court to
amend this Complaint to show the true names and capacities when
the same have been ascertained.
Third Party Plaintiff, MATTHEW PASTO, M.D. (hereinafter referred
to as Dr. Pasto") is and at all times herein mentioned, was a
resident of

the County of Santa Clara and State of California.

Third Party Defendant, JAMES MICHAEL DRURY,a/k/a JAMES M. DRURY,
a/k/a JAMES DRURY, is and at all times herein mentioned, was a

resident of the County of Contra Costa and State of California.

Third Party Defendant, MARTHA DRURY,is and at all times herein

mentioned, was a resident of the County of Contra Costa and

 

 

THIRD PARTY COMPLAINT Page 2

 
Ca

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

' I Wed

be 2:19-cv-14282-BRM-JAD Document 3 Filed 07/08/19 Page 3 of 11 PagelD: 36

State of California.

NATIONAL MEDICAL PARTNERS, INC., is and at all times herein
mentioned, was a corporation duly organized and existing under
the laws of the State of California, with its principal place of
business in the City of Danville, County of Contra Costa, State
of California.

LIFE SAVING IMAGES, INC., is and at all times herein mentioned,
was a corporation duly organized and existing under the laws of
the State of California, with its principal place of business in
the City of Sunnyvale, County of Santa Clara, State of
California.

SACRAMENTO VALLEY AFFILIATE OF THE SUSAN G. KOMEN BREAST
CANCER FOUNDATION, INC., is and at all times herein mentioned,
was a corporation duly organized and existing under the laws
of the State of California, with its principal place of
business in the City of Sacramento, County of Sacramento,

State of California.

At all times herein mentioned each of the Third Party Defendants
was the agent, servant and employee of each of the remaining
third party defendants and herein and was at all times acting

within the purpose and scope of said agency.

On or about May 1, 2016, Third Party Defendantas proposed to
Dr. Pasto that they enter into a partnership and, on or about
May 1, 2016, in Los Gatos, California, Dr. Pasto, a physician

specializing in diagnostic radiology, and Third Party

 

 

THIRD PARTY COMPLAINT Page 3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

10.

11.

12.

13.

| q nol

Calpe 2:19-cv-14282-BRM-JAD Document 3 Filed 07/08/19 Page 4 of 11 PagelD: 37

Defendants, entered into a partnership agreement intended to
provide breast screening services to women throughout
California, utilizing Dr. Pasto's

expertise reading Ultrasound and mammography breast screening

images for the diagnosis of breast cancer.

Third Party Defendants represented that they had been involved
in the sales of mammography screening and ultrasound screening
units and the cost of the units to be leased/financed by Dr.
Pasto were most favorable to their partnership and that they
would not receive any compensation, commission or other

financial benefit from the lease or financing of the units.

Third Party Defendants advised Dr. Pasto that they would need
to acquire Mammography screening systems and an Ultrasound
screening unit but they could only be obtained by a licensed
physician. Third Party Defendants represented that they could
arrange for the lease and/or financing of the necessary
equipment, but it would be necessary for DR. PASTO to enter

into the lease/financing agreements for the equipment.

Based on the representations of Third Party Defendants, DR.
PASTO entered into a lease agreement with Highland Capital
Corporation on or about May 14, 2016 for the lease of an
Ultrasound screening system, identified as an Alpinion E-Cube
Ultrasound and a further lease agreement with Highland Capital
Corporation on or about May 27, 2016 for the lease of a

refurbished Hologic Selenia mammography screening system.

In further reliance on the representations of Third Party

 

THIRD PARTY COMPLAINT Page 4

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

 

14.

15.

16.

! ' woe

Cape 2:19-cv-14282-BRM-JAD Document 3 Filed 07/08/19 Page 5 of 11 PagelD: 38

Defendants, DR. PASTO

entered into an Equipment Financing Agreement with Everbank
Commercial Finance Company on or about February 2, 2017 for the
purchase of a new mammography screening unit, identified as a
Hologic Selenia 2D Mammography System.

Third Party Defendants prepared an Agreement providing that Third

Party Defendants, would be responsible for all financial
obligations for the Ultrasound unit leased from Highland Capital
Corporation, and pay DR. PASTO the sum of$1,000 per month for
general consultation regarding the ultrasound unit; Third Party
Defendants also agreed to personally guarantee the lease
obligation and payments to DR. PASTO. A copy of this Ultrasound
Agreement is attached hereto as Exhibit 1.

Third Party Defendants also prepared an Agreement providing that
Third Party Defendants would be responsible for all financial
obligations for the mammography system leased from Highland
Capital Corporation and pay DR. PASTO the sum of $500 per month
for general consultation regarding the mammography system; Third
Party Defendants also agreed to personally guarantee the financing
obligation and payments to DR. PASTO. A copy of the Mammography

System Agreement is attached as Exhibit 2.

On or about February 2, 2017, Third Party Defendants and DR. PASTO
entered into a further oral Agreement regarding the financing
agreement with Everbank Commercial Finance Company for the
purchase of the Mammography screening unit on the same terms as

the Agreements set forth in Exhibits 1 and 2.

 

THIRD PARTY COMPLAINT Page 5

 
Calke 2:19-cv-14282-BRM-JAD Document 3 Filed 07/08/19 Page 6 of 11 PagelD: 39

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

 

17.

18.

19.

20.

21.

22.

The property identified in Paragraphs 12 through 16, above, are
collectively referred to herein as the "EQUIPMENT."

Pursuant to the parties' agreement, DR. PASTO was also to be
paid $20 to $40 for each mammogram he reviewed and $2,000 a
month for trips to the Merced office and for related services.
On or about February, 2017, Third Party Defendants assumed sole
possession and control of the business and business assets,
including the accounts receivable, the EQUIPMENT, and other
assets used for the partnership located at830 Stewart Drive,
Sunnyvale, California, 545 West 26th Street, Merced, California
and other locations unknown to Third Party Plaintiff and
thereafter controlled and operated the same to the exclusion of
Third Party Plaintiff and without making any accounting to Third
Party Plaintiff of the income or disbursements realized by the

partnership.

The partnership has never been dissolved and no accounting of
the partnership business has been provided Third Party
Plaintiff.
Since Third Party Defendants assumed sole possession and
operation of the partnership in January, 2017, Third Party
Plaintiff has been burdened with the lease for the Sunnyvale
business property, along with the EQUIPMENT lease and financing
obligations, all without any contribution from Defendants.

FIRST CAUSE OF ACTION

BREACH OF CONTRACT

Dr. Pasto has performed all conditions, covenants, and

promises required by him pursuant to his agreement with

 

THIRD PARTY COMPLAINT Page 6

 
“4

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

23.

24,

25.

26.

' ' nod

Be 2:19-cv-14282-BRM-JAD Document 3 Filed 07/08/19 Page 7 of 11 PagelD: 40

Third Party Defendants.

On or about February, 2017 and continuing, Third Party
Defendants, and each of them, breached the Agreements with

Dr. Pasto by failing to and refusing to pay the obligations

due Third Party Plaintiff and the leasing/financing companies as
required by the agreements between the parties.

On or about February, 2017, and continuing thereafter,

Third Party Defendants, and each of them, breached the written
with Dr. Pasto by failing to satisfy the obligations to the
leasing and finance companies for the EQUIPMENT, as

required by the agreement.

From and after February, 2017, Third Party Defendants further
breached the written and oral agreements with Dr. Pasto by
failing to pay the amounts due Dr. Pasto for rental
reimbursement, professional fees and consulting services, in an

amount according to proof, but not less than $65,123.

SECOND CAUSE OF ACTION
FRAUD AND BREACH OF FIDUCIARY DUTY
From and since Dr. Pasto and Third Party Defendants first entered

into their partnership agreement, Third Party Defendants made
representations to Dr. Pasto regarding their financial ability
to operate the partnership business and satisfy the financial
obligations whereby the EQUIPMENT was leased or financed, and
failed to disclose to DR. PASTO the private financial benefits the
Third Party Defendants were to receive or were receiving from the

business transactions of the partnership, all to DR. PASTO's

 

 

THIRD PARTY COMPLAINT Page 7

 
Ca

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

27.

28.

29.

30.

| q nod

be 2:19-cv-14282-BRM-JAD Document 3 Filed 07/08/19 Page 8 of 11 PagelD: 41

detriment and damage.

DR. PASTO relied on the representations of Third Party Defendants
regarding the management of the partnership business and
satisfaction of the financial obligations associated with the use
and operation of the EQUIPMENT, believing Third Party Defendants
representations that they had the knowledge and experience

necessary to manage and operate the business.

In fact, Third Party Defendants lacked the knowledge and
experience necessary to operate the business and protect DR.
PASTO'S interests; Third Party Defendants improperly utilized DR.
PASTO'S medical training and experience in order to financially
take advantage of him to their individual benefit, breaching their

fiduciary duty to hold DR. PASTO's interest in the highest regard.

The Third Party Defendants breached their fiduciary duty to DR.
PASTO by intentionally failing to disclose their secret financial
interest in the EQUIPMENT lease and operation of the partnership
enterprise, all to the detriment of DR. PASTO, who would not have
entered into the EQUIPMENT transactions or otherwise committed
himself to the operation if he had been advised of the true facts

by the Third Party Defendants.

THIRD CAUSE OF ACTION
CONVERSION
At all times herein mentioned and continuing, DR. PASTO is and
continues to be the owner of the EQUIPMENT and the leasehold

interest therein, and is entitled to possession of the EQUIPMENT.

 

 

THIRD PARTY COMPLAINT Page 8

 
I tT wot

Cafe 2:19-cv-14282-BRM-JAD Document 3 Filed 07/08/19 Page 9 of 11 PagelD: 42

 

31. On or about February, 2017, the EQUIPMENT had a value of not less
than $245,000.
1
5 32. By service of this Third Party Complaint on Third Party
5 Defendants, DR. PASTO hereby demands that the EQUIPMENT be
4 returned and delivered to him, the rightful owner.
5 33. As a natural, reasonable and proximate result of Third Party
6 Defendants' wrongfully taking of DR. PASTO's property, DR. PASTO
7 is entitled to be indemnified for the loss of use of the EQUIPMENT
8 in an amount according to proof.
9
10 WHEREFORE, DR. PASTO prays for Judgment against Third Party
11 Defendants, and each of them, as follows:
12 1. For an Accounting between DR. PASTO and Third Party Defendants;
13
14 2. For payment over to DR. PASTO of the amount due from Third Party
15 Defendants as a result of the account and for interest on that
16 amount from January 1, 2017;
17
3. For compensatory damages for breach of contract in the amount of
18
not less than $340,123;
19
20 4. For interest on the sum of $340,123 from and after January 1,
21 2017;
22
5. For general damages according to proof;
23
24 6. For Special Damages according to proof;
25
7. For the value of the EQUIPMENT converted in the sum of $245,601;
26
27
THIRD PARTY COMPLAINT Page 9

 

 
Cas

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

P 2:19-cv-14282-BRM-JAD Document 3 Filed 07/08/19 Page 10 of 11 PagelD: 43
8 For interest at the legal rate on the above amount from and after
January 1, 2017;
g For damages for the proximate and foreseeable loss resulting from

Third Party Defendants’ conversion of the EQUIPMENT;

10. For damages for the time and money properly expended in pursuit of

the converted EQUIPMENT according to proof;

ii. For costs of suit; and
12 For such other and further relief as the Court may aGeem proper.

MATTHEW E. PASTO, M.D. °

Third Party Plaintiff
pro se

 

 

THIRD PARTY COMPLAINT Page 10

 

 
Case 2:19-cv-14282-BRM-JAD Document 3 Filed 07/08/19 Page 11 of 11 PagelD: 44

AO 441 (Rev. 12/09) Summons on Third-Party Complaint

UNITED STATES DISTRICT COURT

for the
District of New Jersey [=]

HIGHLAND CAPITAL CORPORATION
Plaintiff
Vv.
MATTHEW E. PAST, M.D., et al
Defendant, Third-party plaintiff
Vv

JAMES M. DRURY
Third-party defendant

 

Civil Action No.

SUMMONS ON A THIRD-PARTY COMPLAINT

To: (Third-party defendant’s name and address) wwe ON bs ELLA [ANE

CERES, CALIFORNIA 94307

A lawsuit has been filed against defendant MATTHEW E.PASTO, M.D, who as third-party plaintiff is making
this claim against you to pay part or all of what the defendant may owe to the plaintiff HIGH;AND CAPITAL CORP __.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(3) — you must serve on the plaintiff and on the defendant an answer to the attached complaint or a motion
under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the defendant or
defendant’s attorney, whose name and address are:

MATTHEW PASTO
1653 Arbor Drive
San Jose, California 95125

It must also be served on the plaintiff or plaintiff's attorney, whose name and address are:

Robert L.Hornby

One Boland Drive
WEST tenwers UT © FOSE

If you fail to respond, judgment by default will be entered against you for the relief demanded in the third-party
complaint. You also must file the answer or motion with the court and serve it on any other parties.

A copy of the plaintiff's complaint is also attached. You may — but are not required to — respond to it.

Date:
CLERK OF COURT

Signature of Clerk or Deputy Clerk
